*310Opinion of the Court by
Chief Justice Hobson
Affirming.
This appeal is in part upon the same record that was before ns in the case of Estill County v. Board of Trustees of Estill Collegiate Institute, 124 S. W., 412. The questions now before us arise in this way. The Farmers Bank of Estill asserted a mechanics lien for $2,000, with interest from October 19, 1906. W. T. B. Williams & Sons asserted a lien on the same property for $1,802. Other liens were asserted. The court by a judgment entered on December 31, 1908, confirmed the sale of the property which had been previously made under an order of court, adjudged the debt of the Farmers Bank for the sum of $2,000, with interest from October 19, 1906, a first lien on.the property and to be paid first out of the purchase money when collected. It was further adjudged that the master commissioner collect the sale bonds as they become due, and out of the amount when collected pay to the Farmers Bank, among other things, the sum of $2,000, with legal interest from October 19, 1906, and its cost. On April 27, 1910, the commissioner reported to the court that he had collected the first sale bond on April 16, 1909, and deposited the sum in the Farmers Bank on that day, amounting to $2,199.37. On July 25, 1910, the court entered a judgment directing the commissioner to disburse the remainder of the fund in accordance with the judgment of the court except the Farmers Bank should only receive interest on the balance of its debt over and above $2,199.37 from April 16, 1909, the interest on the whole debt to be computed from October 19, 1906", to April 16, 1909, the $2,199.37 to be then deducted and interest to be counted only on the balance from that date, the judgment containing the following recital: “The said amount having been paid by the master commissioner to said Farmers Bank of Estill County on that date.”
The bank appeals complaining that it should have had interest on its whole debt up to the time the commissioner in fact paid it the money; that the deposit of the money with the bank by the commissioner; was not a payment to it.
It will be observed that by the original judgment the commissioner was ordered to pay the money to the bank when collected. It is presumed that the record speaks the truth. The judgment recites that he did pay it to *311the bank on April 16, 1909, and there is not enough in the record to show that the recital is untrue. Not only so but the only thing in controversy on the appeal is the interest on $2,199.37 from April 16, 1909, to July 25, 1910, the date of the judgment appealed from. This is less than $200 and we are without jurisdiction.
Appeal dismissed.